Judgment affirmed, with costs to respondent. Concur — Breitel, J. P., Rabin and Valente, JJ.; Stevens and Noonan, JJ., dissent in the following dissenting memorandum: We dissent and vote to reverse and order a new trial, solely on the question of wrongful discharge and what, if any, damages flowed therefrom. On the record before us it cannot be said as a matter of law that the employment contract was rightfully terminated, and that the plaintiff did not suffer pecuniary loss as a result. The drawing and use of plaintiff’s own money, previously earned, which had been placed in a dormant corporation wholly o-syned by plaintiff and plaintiff’s wife, cannot serve as compensation for the discharge if, in fact, it was wrongful.